UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 Peerless Systems Corporation (Name of Subject Company) Peerless Systems Corporation (Name of Person(s) Filing Statement) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Timothy E. Brog Chairman and Chief Executive Officer Peerless Systems Corporation 1055 Washington Boulevard, 8 th Floor Stamford, CT 06901 (203) 350-0040 (Name, address, and telephone number of person authorized to receive notices and communications on behalf of the person(s) filing statement) Copies To: Matthew J. Guanci, Jr. Eric M. Kogan Robinson & Cole LLP 280 Trumbull Street Hartford, CT 06103 (860) 275-8200 ☐ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Table of Contents Page Item 1. Subject Company Information 1 Item 2. Identity and Background of Filing Person 1 Item 3. Past Contacts, Transactions, Negotiations and Agreements 3 Item 4. The Solicitation or Recommendation 9 Item 5. Person/Assets, Retained, Employed, Compensated or Used 26 Item 6. Interests in Securities of the Subject Company 27 Item 7. Purposes of the Transaction and Plans or Proposals 27 Item 8. Additional Information 27 Item 9. Exhibits 35 -i- Item 1. Subject Company Information . Name and Address. The name of the subject company is Peerless Systems Corporation, a Delaware corporation (“ Peerless ” or the “ Company ”). Unless the context indicates otherwise, we use the terms “us,” “we” and “our” to refer to the Company. The address of the Company’s principal executive office is 1055 Washington Boulevard, 8th Floor, Stamford, Connecticut 06901. The telephone number of the Company’s principal executive office is (203) 350-0040. Securities. The title of the class of equity securities to which this Solicitation/Recommendation Statement on Schedule 14D-9 (this “ Schedule 14D-9 ”) relates is the Company’s common stock, par value $0.001 per share (the “ Company Common Stock ”). As of December 22, 2014, there were an aggregate of (i) 2,701,364 shares of Company Common Stock issued and outstanding (which number includes 70,066 unvested shares of restricted Company Common Stock) and (ii) outstanding options to purchase 371,000 shares of Company Common Stock, all of which options have an exercise price lower than the Offer Price (as defined in Item 2 under the heading “Tender Offer”). Item 2. Identity and Background of Filing Person . Name and Address. Peerless, the subject company, is the person filing this Schedule 14D-9. The name, business address and business telephone number of the Company are set forth in Item 1 above under the heading “Name and Address.” The Company’s website address is www.peerless.com. The Company has included its website address in this Schedule 14D-9 solely as a textual reference, and the information included in, or linked to through, the Company’s website should not be considered part of this Schedule 14D-9. Tender Offer. This Schedule 14D-9 relates to the tender offer (the “ Offer ”) by Mobius Acquisition, LLC., a Delaware limited liability company (“ Parent ”), through its wholly owned subsidiary Mobius Acquisition Merger Sub, Inc., a Delaware corporation (“ Acquisition Sub ”), to purchase all of the outstanding shares of the Company Common Stock, at a purchase price of $7.00 per share (the “ Offer Price ”), net to the seller in cash without any interest and subject to any applicable withholding tax. The Offer is being made upon the terms and subject to the conditions set forth in the Offer to Purchase dated January 13, 2015 (the “ Offer to Purchase ”), and in the related Letter of Transmittal (the “ Letter of Transmittal ”), as required by the Agreement and Plan of Merger, dated as of December 22, 2014, by and among Parent, Acquisition Sub and the Company (the “ Merger Agreement ”). The Offer is described in a Tender Offer Statement on Schedule TO (together with the exhibits thereto, as amended or supplemented from time to time, the “ Schedule TO ”), filed by Parent and Acquisition Sub with the U.S. Securities and Exchange Commission (the “
